Citation Nr: 1507583	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUE
 
Entitlement to service connection an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 1964 to February 1968.
 
This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA). 
 
In September 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 
 
This case was remanded by the Board for further development in February 2014.  
 
Although the Veteran initially filed a claim for PTSD, as reflected on the title page the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  
 
 
FINDING OF FACT
 
Post traumatic stress disorder with depression is as likely as not attributable to service.  
 
 
CONCLUSION OF LAW
 
With resolution of reasonable doubt in the appellant's favor post traumatic stress disorder with depression was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).
  
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
There are particular requirements for establishing PTSD in accordance with 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
 
Here, the Board has been presented with positive and negative evidence as to whether the Veteran has an acquired psychiatric disability that is related to service.  In resolving reasonable doubt in the Veteran's favor, however, the claim is granted.  To that end, the Veteran reports that in February 1966 he witnessed a fellow service member fall off the back of a boat and into a propeller causing his death.  In correspondence sent to his mother, postmarked in February 1966, the Veteran expressed in the letter that a man fell off the boat, got caught in the propeller and died right away.  The Board finds that the letter is credible supporting evidence that the claimed in service stressor actually occurred.  
 
In April 2014 VA examiner confirmed that the claimed stressor of witnessing a fellow service member fall from the boat and into a propeller causing his death is adequate to support a diagnosis of PTSD.  The Board is mindful that the April 2014 VA examiner also found that the Veteran did not meet the criteria for posttraumatic stress disorder under either the fourth (text revision) or fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  The VA examiner commented at that time that the Veteran had been examined by five other VA mental health professionals and had never been diagnosed with PTSD.  

The Board notes, however, that in November 2014, a VA psychiatrist rendered a DSM V diagnosis of PTSD and unspecified depressive disorder.  When the evidence is reviewed as a whole, the Board finds that the Veteran has been diagnosed with PTSD and that his stressor has been deemed adequate to support a diagnosis of PTSD.  In sum, after resolving reasonable  doubt in favor of the Veteran, the claim is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 
 
ORDER
 
Entitlement to service connection for post traumatic stress disorder with depression is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


